Citation Nr: 0739998	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-18 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis C. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in which the RO denied the benefit sought on 
appeal.  The appellant, who served on active duty from 
November 1967 to November 1969, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The Board remanded the case for further development in July 
2007.  The development requested has been completed; and the 
case has been returned to the Board for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The preponderance of the medical and other evidence of 
record indicates that the appellant's currently diagnosed 
hepatitis C is not of service origin. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated during active 
service. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for hepatitis C, VA has met all statutory 
and regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Prior to the adjudication of the appellant's claim, a letter 
dated in September 2001 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The 
September 2001 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

The appellant's service medical and personnel records, VA 
treatment records and identified private medical records have 
been obtained, to the extent possible. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
Board observes that two (2) VA medical opinions addressing 
the medical issue on appeal have been associated with the 
claims file. See VA medical opinions dated in June 2004 and 
August 2007.  

Lastly, the Board notes that subsequent to its July 2007 
remand, the appellant was provided a letter by the RO that 
contained an explanation of disability ratings and effective 
dates that could potentially be applicable to his claim. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); July 
2007 letter from the RO.  Regardless, since the Board has 
concluded that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned to that claim are rendered 
moot, and no further notice is needed. Id.  
B.  Law and Analysis 

In this case, the appellant asserts entitlement to service 
connection for hepatitis C on the basis that he underwent a 
blood transfusion in service as a result of combat wounds he 
received in August 1968.  Specifically, the appellant reports 
(and his service medical records confirm) that he suffered 
various shell fragment injuries to his left hand, wrist and 
shoulder as a result of a mortar explosion in Vietnam.  The 
appellant contends that he underwent a blood transfusion as a 
result of the above described injuries and that this 
transfusion occurred on a hospital ship that transported him 
and treated him for his injuries.  He argues that he 
contracted hepatitis C as a result of this transfusion. See 
January 2001 statement in support of claim; May 2004 
statement with VA form 9.  The appellant's representative has 
also argued that the appellant may have been exposed to 
hepatitis C in service via other medical wounds he sustained 
and through his exposure to bodily fluids in unsanitary 
conditions that were routinely found in combat situations.  
In addition, the representative asserts that the appellant 
may have contracted the hepatitis C virus via his receipt of 
"numerous" inoculations and injections on the battlefield in 
which the medic moved from "man to man" irrespective of the 
sanitation of the hypodermic. June 2004 VA Form 646.  

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  As such, the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

In general, for service connection to be granted for 
hepatitis C, the evidence must show that a veteran's 
hepatitis C infection, risk factor(s), or symptoms were 
incurred in or aggravated by service.  The evidence must 
further show by competent medical evidence that there is a 
relationship between the claimed in-service injury and the 
veteran's hepatitis C.  Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA letter 211B (98-110) 
November 30, 1998.

A  VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the fact 
that hepatitis C is spread primarily by contact with blood 
and blood products, with the highest prevalence of hepatitis 
C infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  Another "key point" was the 
fact that hepatitis C can potentially be transmitted with the 
reuse of needles for tattoos, body piercing, and acupuncture.  
The fast letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  It also 
noted that transmission of hepatitis C virus with air gun 
injections was "biologically plausible," notwithstanding the 
lack of any scientific evidence so documenting.  It noted 
that it was "essential" that the report upon which the 
determination of service connection is made includes a full 
discussion of all modes of transmission, and a rationale as 
to why the examiner believes the air gun was the source of 
the hepatitis C.


In this case, with regard to the first element necessary for 
a grant of service connection (evidence of a current 
disability), the medical evidence of record indicates that 
the appellant has been diagnosed with hepatitis C. See VA 
medical records dated from June 1998 to August 2003.  This 
diagnosis constitutes a current disability for VA purposes 
and fulfills the requirements of the first element for 
service connection.  

Turning to the second element of the service connection test 
(an in-service disease or injury), the Board observes that 
while the appellant's service records document his treatment 
for hand, wrist and shoulder injuries resulting from the 1968 
mortar explosion, they do not reference the appellant being 
given a blood transfusion in relationship to these injuries.  
In addition, the records do not reflect any complaints, 
treatment or diagnoses pertaining to the exposure to blood or 
to hepatitis C.  While the appellant reports that subsequent 
to his blood transfusion he received treatment in Fort Knox, 
Tennessee that lasted six (6) to eight (8) weeks in 
relationship to his injuries, a search for medical records 
that could possibly document a history of a blood transfusion 
performed at the Ireland Army Hospital in Fort Knox, 
Tennessee was negative.  In addition, despite repeated 
attempts to obtain documentation of the appellant's claimed 
blood transfusion, the RO has been unable to locate such 
records as the appellant has been unable to remember the ship 
where the transfusion occurred. 

Regardless of the fact that the appellant's service medical 
records are pertinently negative for complaints, treatment or 
diagnosis of hepatitis C or the blood transfusion he 
allegedly underwent, it is clear from a review of the 
appellant's service records that he engaged in combat while 
in service; sustained wounds in such combat; and that he was 
likely exposed to bodily fluids including blood during 
combat.  Specifically, the appellant's DD Form 214 and other 
personnel records indicate that the appellant's military 
occupational specialty was as a light weapons infantryman, 
that he served in the Republic of Vietnam for three months 
from May 1968 to August 1968, and that he was awarded the 
Combat Infantryman Badge and Purple Heart.  In addition, the 
appellant has established service connection for the 
residuals of various shell fragment injuries to the left 
hand, wrist and shoulder as a result of the mortar explosion 
in Vietnam in August 1968.  Based upon this evidence, the 
Board finds that the appellant is entitled to the presumption 
afforded to combat veterans under the provisions of 38 
U.S.C.A. § 1154(b) (satisfactory lay or other evidence that 
an injury or disease was incurred or aggravated in combat 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, conditions 
or hardships of such service even though there is no official 
record of such incurrence or aggravation).  Further, the 
Board finds that although the appellant's inoculation records 
are not of record, it has no reason to doubt that the 
appellant received inoculations at the very least at the 
commencement of active duty.  Therefore, the Board assumes 
for the sake of this appeal that the second element of the 
service connection test has been satisfied.

With respect to the third (3) element of the service 
connection test (i.e., medical nexus evidence), the Board 
observes that the appellant's post-service medical records 
provide no support for his claim in that the first record 
noting a diagnosis of hepatitis C appears to be dated in 
March 1999, thirty years after the appellant separated from 
service.  While these records document the appellant's 
statements to his medical providers that he believes he 
contracted hepatitis C via a blood transfusion in service, 
none of the VA medical providers who treated the appellant 
after service provide a medical opinion addressing a possible 
relationship between the appellant's hepatitis C disorder and 
his period of service.  

In addition to the appellant's post-service medical records, 
the claims file contains two (2) VA medical opinions 
addressing the medical questions on appeal; however, neither 
of these opinions is supportive of the appellant's claim.  In 
this regard, the Board observes that a June 2004 VA medical 
opinion addressed the likelihood that the appellant would 
have required a blood transfusion as a result of his 1968 
combats wounds.  After reviewing the claims file, the VA 
examiner opined that it was less likely than not such a 
transfusion would have been necessary.  In addition, the 
claims file contains a medical opinion dated in August 2007 
in which a VA examiner considered the role various risk 
factors for hepatitis C might have played in the onset of the 
appellant's disorder, factors that included the appellant's 
combat situations, routine in-service inoculations, evidence 
of the appellant's history of intravenous drug use and 
evidence indicating that the appellant had a history of 
multiple sexual partners. See April 1999 VA record ("Risk 
factors for having hepatitis C would be IV drug abuse for 13 
years, which he quit in 1986, and while in service, he had 
trauma needing surgery for which he had a blood transfusion 
in 1968....He has been monogamous for 18 years."); June 1999 
VA record ("H/O IVDA & multiple sex partners in the past.").  
After reviewing the appellant's claims file and the VBA 
guidance letter discussed above, the August 2007 examiner 
opined that it was less likely as not that the appellant's 
hepatitis C is the result of any incident of service, to 
include any exposure to bodily fluids during combat including 
when the appellant was wounded in Vietnam in August 1968 
and/or his receipt of various inoculations.  Rather, the 
examiner indicated that the statistical odds were in favor of 
the appellant's disorder developing as a result of two 
specific hepatitis C risk factors, namely the appellant's 
history of intravenous drug use and his history of multiple 
sexual partners. August 2007 VA opinion.  

Thus, a review of the appellant's claims file reveals that 
there is no competent medical evidence of record linking the 
appellant's current diagnosis of hepatitis C to any incident 
of the appellant's military service.  The only evidence 
addressing the claimed relationship between the appellant's 
current disorder and his period of service are the June 2004 
and August 2007 medical opinions discussed above, evidence 
which is not supportive of the appellant's claim.  Although 
the appellant's representative appears to argue that the 
appellant's claim should still be granted despite the medical 
opinions of record pursuant to the provisions of 38 U.S.C.A. 
§ 1154(b), the Board observes that the reduced evidentiary 
burden provided in 
38 U.S.C.A. § 1154(b) only applies to the question of service 
incurrence and not to the question of a medical nexus to 
service. See generally, Brock v. Brown, 10 Vet. App. 155, 162 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  Thus, 
competent medical evidence relating the appellant's hepatitis 
C to an in-service event is needed for the appellant's claim 
to be granted.  Absent such evidence, the appellant's request 
for service connection must be denied.  

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for hepatitis C, for the reasons discussed 
above.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, as a 
preponderance of the evidence against the appellant's claim, 
the doctrine is not applicable. See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1991).


ORDER

Service connection for hepatitis C	is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


